  Case 1:19-cr-00283-CMH Document 45 Filed 02/03/20 Page 1 of 2 PageID# 218



                        IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA

                 v.                                      Case No. 1:19-CR-283

 OKSANA VOVK,

                 Defendant.


                                                 MOTION

        The United States of America, by its attorneys, G. Zachary Terwilliger, United States

Attorney for the Eastern District of Virginia, and Karolina Klyuchnikova, Special Assistant United

States Attorney (LT), moves this Court pursuant to U.S.S.G. ' 3E1.1(b) to grant an additional one-

level reduction in the offense level for acceptance of responsibility.      The government states that

the defendant has assisted authorities in the investigation and prosecution of her own misconduct

by timely notifying the United States of the defendant=s intention to enter a plea of guilty, thereby

permitting the United States to avoid preparing for trial and permitting the United States and the

court to allocate their resources efficiently.



                                                  Respectfully submitted,

                                                  G. Zachary Terwilliger
                                                  United States Attorney


 Date: February 3, 2020                    By:
                                                  Karolina Klyuchnikova
                                                  Special Assistant United States Attorney (LT)
  Case 1:19-cr-00283-CMH Document 45 Filed 02/03/20 Page 2 of 2 PageID# 219



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of February, 2020, I filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to all counsel of record.



                                             _______/s/_________________________
                                             Karolina Klyuchnikova
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3980
                                             Karolina.Klyuchnikova@usdoj.gov




                                                2
